 1                       UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
 2
 3
                                                       NOTE: CHANGES MADE BY THE COURT
 4
      FEDERAL TRADE COMMISSION,
 5
 6
                          Plaintiff,                   Case No. 2:18-cv-9573-
                                                       JFW(JPR)
 7                 v.
 8                                                     Protective Order Governing
      APEX CAPITAL GROUP, LLC, et al.,                 Confidential, Undercover, and
 9                                                     Sensitive Personal
10                        Defendants.                  Information
11
                                                    NOTE: CHANGES MADE BY THE COURT
12
13   The Court enters this protective order pursuant to Fed. R. Civ. P. 26(c) and 5.2(e).
14   I.    DEFINITIONS
15         A.     “Commission” means Plaintiff, Federal Trade Commission.
16         B.     “Confidential Material” means any material that: (1) contains
17   information that is not known to be in the public domain such as trade secrets,
18   confidential commercial or financial information, or confidential research and
19   development information; and (2) reasonably would cause specific or cognizable
20   harm if disclosed publicly or to unauthorized persons.
21         C.     “Sensitive Personal Information” means any (1) Social Security
22   number; (2) sensitive health-related data including medical records; (3) biometric
23   identifier; or (4) any one or more of the following when combined with an
24   individual’s name, address, or phone number: (a) date of birth, (b) driver’s license
25   or other state identification number, or a foreign equivalent, (c) military
26   identification number, (d) passport number, (e) financial institution account
27   number, (f) credit or debit card number; or (5) other sensitive information relating
28

                                                1
 1   to an individual entitled to confidential status under applicable law or by order of
 2   this Court.
 3         D.      “Undercover Information” means any information relating to
 4   undercover identities that Commission employees used in connection with their
 5   investigation of the Defendants, including undercover names and any related phone
 6   numbers, email addresses, physical addresses, credit card numbers, or other
 7   payment information.
 8   II.   DESIGNATING CONFIDENTIAL MATERIAL
 9         A.      If a party has a good faith belief that material required to be produced
10   in discovery contains Confidential Material and that good cause exists to overcome
11   the presumption of public access to material obtained in pretrial discovery, the
12   party must designate such material as follows:
13                 1.    For paper materials, stamp “CONFIDENTIAL” on each page
14         that contains Confidential Material.
15                 2.    For electronically stored information, brand it as
16         “CONFIDENTIAL” and mark the electronic storage medium
17         “CONFIDENTIAL.”
18                 3.    For deposition transcripts, identify the specific pages and line
19         numbers that contain Confidential Material within 10 days of receipt of the
20         final transcript. If any testimony is identified as Confidential Material
21         during a deposition, absent agreement on the scope of confidentiality, the
22         entire transcript shall be treated as confidential until 10 days after the
23         designating party’s receipt of the final transcript.
24         B.      The designating party must designate as confidential only those
25   portions of materials that contain Confidential Material to the extent practicable.
26   Mass or indiscriminate designation of materials as Confidential Material is
27   prohibited.
28

                                                2
 1          C.    For materials over which the Receiver took exclusive possession,
 2   custody, or control pursuant to the Court’s Temporary Restraining Order and
 3   Preliminary Injunction Orders (Doc. Nos. 16, 40, and 41) and which contain
 4   Confidential Material, the Receiver or any party may designate such materials as
 5   Confidential Material pursuant to the procedure set forth in Section II.A of this
 6   Order. Such designations must take place within 14 days of entry of this Order
 7   and, during that time period, all materials over which the Receiver took exclusive
 8   possession, custody, or control shall be treated as confidential.
 9   III.   INADVERTENT FAILURE TO DESIGNATE CONFIDENTIAL
10          MATERIALS
11          An inadvertent failure to designate Confidential Material prior to disclosure
12   does not preclude a subsequent designation, but a recipient’s prior disclosure of
13   newly designated Confidential Material shall not violate this Order. In the event of
14   subsequent designation of Confidential Material after disclosure, the parties shall
15   cooperate to protect such material from future dissemination or public access.
16   IV.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
17          A.    Any party receiving Confidential Material may challenge the
18   designating party’s confidentiality designation by sending the designating party a
19   written objection that sets forth the objecting party’s basis for why the material is
20   not confidential.
21          B.    Within 7 days of a written objection to the designation of Confidential
22   Material, the designating party and the objecting party must meet and confer in
23   good faith to resolve the objection.
24          C.    If the designating party and the objecting party are unable to resolve
25   the dispute, the designating party must move the Court for a protective order to
26   uphold the confidentiality designation within 21 days of the meet and confer, in
27   full compliance with Local Rule 37. Failure to seek a protective order within 21
28   days of the meet and confer terminates confidential treatment for the material.

                                                3
 1         D.     The burden of establishing that the confidentiality designation is
 2   proper is on the designating party.
 3         E.     Any person or entity receiving Confidential Material may use the
 4   procedures set forth in this section to challenge the designating party’s
 5   confidentiality designation.
 6   V.    PERMITTED DISCLOSURES OF CONFIDENTIAL MATERIALS
 7         AND SENSITIVE PERSONAL INFORMATION
 8         A.     Confidential Material or Sensitive Personal Information may be
 9   disclosed only to:
10                1.      the Court and court personnel;
11                2.      the parties’ counsel and the parties’ counsel’s designated
12         employees;
13                3.      experts, consultants, contractors, or other persons consulted or
14         retained by the parties or counsel to assist in this litigation (including their
15         employees), provided that they sign Exhibit 1 or execute FTC Form X33-
16         Nondisclosure Agreement for Contractors;
17                4.      any person (and his or her counsel) who had prior access to the
18         Confidential Material or Sensitive Personal Information or participated in a
19         communication that is the subject of the Confidential Material or Sensitive
20         Personal Information;
21                5.      any other witnesses or persons whom the disclosing party
22         believes in good faith may be witnesses (and their respective counsel),
23         provided that they have signed Exhibit 1.
24         B.     Notwithstanding the limitations set forth in Section V.A and subject to
25   taking appropriate steps to preserve confidentiality, the Commission may use or
26   disclose Confidential Material or Sensitive Personal Information to other
27   governmental entities, as provided by 16 C.F.R. §§ 4.9–4.11, 15 U.S.C. §§ 46(f)
28   and 52, or any other legal obligation imposed upon the Commission. Such entities

                                                4
 1   include officers and employees of Federal or State law enforcement agencies
 2   (including duly authorized employees of the Commission) and congressional
 3   committees.
 4         C.      Notwithstanding the limitations set forth in Section A and subject to
 5   taking appropriate steps to preserve confidentiality, the Receiver may disclose
 6   Confidential or Sensitive Personal Information to:
 7                 1.    state or federal agencies, including the Internal Revenue
 8         Service and law enforcement agencies, as necessary to fulfill the Receiver’s
 9         duties in this action; or
10                 2.    other persons when necessary to protect the interests of the
11         Receivership Estate.
12   To the extent practicable, the Receiver shall provide advance notice to all parties
13   prior to any disclosure pursuant to this subsection.
14   VI.   USE OF CONFIDENTIAL MATERIAL IN LITIGATION
15         A party seeking to file Confidential Material publicly either must redact such
16   material before filing or file such material under seal concurrently with a motion to
17   seal the material, in full compliance with Local Rule 79-5, unless the designating
18   party consents to the public filing of such material or the Court orders that such
19   material may be filed publicly.
20   VII. USE OF SENSITIVE PERSONAL INFORMATION IN LITIGATION
21         No party may publicly disclose any Sensitive Personal Information without
22   prior approval of this Court. A party seeking to file Sensitive Personal Information
23   publicly in the docket of any action must redact such information before filing,
24   unless the Sensitive Personal Information is relevant and necessary for the Court’s
25   understanding of the issues presented. In such circumstances, a party must file any
26   unredacted Sensitive Personal Information under seal concurrently with a motion
27   to seal the information in full compliance with Local Rule 79-5.
28

                                               5
 1
 2   VIII. UNDERCOVER INFORMATION
 3         The Commission’s Undercover Information is protected from discovery.
 4   The Commission may redact Undercover Information from any Court filings,
 5   hearing or deposition exhibits, or discovery responses. No party may obtain
 6   Undercover Information from the Commission unless the Court finds that there is
 7   good cause for a party to receive such information.
 8   IX.   TREATMENT OF CONFIDENTIAL MATERIALS AND SENSITIVE
 9         PERSONAL INFORMATION AFTER LITIGATION
10         Within 60 days of final resolution of all claims asserted in this action, all
11   parties, experts, contractors, consultant, or other person retained by any party to
12   assist in this litigation, as well as any witness or non-party, must destroy or return
13   all Confidential Material and Sensitive Personal Information they obtained during
14   the course of the litigation, except as follows:
15         A.     Designating parties may maintain copies of all of their own
16   Confidential Material and Sensitive Personal Information.
17         B.     The Commission shall retain, return, or destroy Confidential Material
18   or Sensitive Personal Information in accordance with 16 C.F.R. § 4.12, and may
19   retain such information to assist with other ongoing law enforcement matters or
20   policy or research matters consistent with the Commission’s mission, provided that
21   the Commission continues to take all appropriate steps to protect the
22   confidentiality of the materials.
23         C.     Any law enforcement agency other than the Commission that has
24   received copies of any Confidential Material or Sensitive Personal Information
25   may retain such information to assist with other ongoing law enforcement matters,
26   provided that the law enforcement agency continues to take all appropriate steps to
27   protect the confidentiality of the materials.
28

                                                6
 1         D.     Any congressional committee may maintain copies of Confidential
 2   Materials and Sensitive Personal Information obtained from the Commission as
 3   required under 15 U.S.C. § 57b-2 and 16 C.F.R. § 4.11(b).
 4
 5   This Order continues to govern Confidential Material and Sensitive Personal
 6   Information after the conclusion of the case, absent further order of the Court.
 7         SO ORDERED, this 29th day of July, 2019,
 8
 9
10                                          UNITED STATES MAGISTRATE JUDGE
11                                          JEAN P. ROSENBLUTH
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               7
 1                                        EXHIBIT 1
 2
 3                       UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
 4
 5
 6
      FEDERAL TRADE COMMISSION,
 7
 8                        Plaintiff,                   Case No. 2:18-cv-9573-
                                                       JFW(JPR)
 9                 v.
10
      APEX CAPITAL GROUP, LLC, et al.,
11
12                        Defendants.
13
14
15   ACKNOWLEDGEMENT TO BE BOUND BY PROTECTIVE ORDER
16         I, _______________, acknowledge that I have been provided with a copy of
17   the Protective Order entered in this action, I have reviewed it and understand its
18   terms, and I agree to be bound by its terms and be subject to the jurisdiction of this
19   Court in all matters relating to the Protective Order.
20         I will treat all Confidential Material and Sensitive Personal Information, as
21   defined in the Protective Order, strictly in accordance with the terms set forth in
22   the Protective Order. I will not share Confidential Material or Sensitive Personal
23   Information with any unauthorized individual or entities, other than my counsel. I
24   acknowledge that any unauthorized use or disclosure of such materials by me may
25   constitute contempt of court.
26
27
28

                                                8
 1           I declare under penalty of perjury that the foregoing is true and correct.
 2
 3   Date:                                    __________________________________
 4                                            Signature
 5
 6
 7                                            __________________________________
 8                                            Print Name
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 9
